Citation Nr: 9926088	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  96-44 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to restoration of a 10 percent disability 
evaluation for a psychoneurosis anxiety state, currently 
rated as non-compensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran performed verified active duty service from 
November 1936 to February 1940 and from April 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office (RO) in Wichita, Kansas.  In October 1997, 
the Board remanded the claim of entitlement to an increased 
rating in excess of 10 percent for a psychoneurosis anxiety 
state, for the consideration of the revised schedular 
criteria for mental disorders pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

While the claim was in a remand status, the RO by a March 
1999 rating decision proposed to reduce the evaluation for 
the veteran's service-connected psychiatric disorder from 10 
percent to non-compensable (zero percent).  By a June 1999 
rating decision, the RO effectuated the reduction in benefits 
to be effective September 1, 1999.  The veteran was issued 
SSOCs that included a discussion as to the propriety of the 
reduction of the rating to zero percent for his service-
connected psychoneurosis anxiety state in March 1999 and June 
1999, respectively.  Thereafter, the veteran's representative 
challenged the propriety of the reduction from 10 percent to 
zero percent in the VA Form 646, and in the informal hearing 
presentation, both dated in August 1999.  Accordingly, in 
light of procedural events noted above, the issue before the 
Board is as listed on the title page of this decision.  

In March 1999, the RO granted service connection for a left 
ankle disorder with arthritis and assigned a 20 percent 
disability evaluation effective March 27, 1995.  This is 
considered a full grant of benefits.  The record does not 
contain a notice of disagreement as to either the rating or 
the effective date assigned, and thus, such matters are not 
in appellate status at this time.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997). 

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. The veteran's service-connected psychoneurosis anxiety 
state is characterized by no recent hospitalizations, 
psychiatric treatment, or psychiatric complaints.  The 
global assessment of functioning (GAF) is 90. 


CONCLUSION OF LAW

Restoration of a 10 percent disability evaluation for a 
psychoneurosis anxiety state, currently evaluated as non-
compensable, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 U.S.C.A. §§ 3.105(e), 3.321(b)(1), 3.344, 
4.1, 4.3, 4.7, 4.132, Diagnostic Code (DC) 9400 (1996); as 
revised by 61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 38 C.F.R. 
§ 4.130, DC 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), the Board 
has reviewed the evidence of record pertaining to the 
service-connected psychoneurosis/anxiety state and has found 
nothing in the record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Entitlement to service connection for a psychoneurosis 
anxiety state was granted in an October 1946 rating decision, 
and non-compensable rating was assigned.  This rating was 
based on a finding that the veteran's psychoneurosis was 
manifest by complaints of a back and ankle injury as 
supported by service medical records.

By a December 1996 rating decision, the RO granted an 
increased rating to 10 percent for the service-connected 
psychoneurosis anxiety state, effective from March 1995.  The 
10 percent disability rating was based on the November 1996 
mental disorders examination and testimony from the June 1996 
personal hearing, which predominantly focused on ankle 
complaints.  The VA examination reflects that the veteran was 
extremely talkative, his affect was somewhat bland, but in 
general was event congruent.  His behavior was appropriate.  
Thought process and continuity was extremely circumstantial 
and repetitious as he referred to the past and sometimes the 
quite remote past.  Judgment was somewhat impaired in some 
areas.  His fund of knowledge was good to high average.  In 
essence, the history reflects that the veteran worked 43 
years as a chiropractor and retired at age 73 following a 
heart attack.  He repeatedly referred to his past 
professional life.  He was the one that paid the bills at 
home and his wife worked.  The Axis I diagnosis was of an 
adjustment reaction with depression and anxiety.  The Axis V 
(GAF) score was 51 to 60.

Subsequently, in November 1997, the veteran was provided a VA 
mental examination in accordance with the DSM-IV criteria.  
This report reflects that the veteran had not received any 
recent psychiatric treatment and had no current psychiatric 
complaints.  On mental status examination, the veteran did 
not show any impairment in thought processes or 
communications.  There was no evidence of delusions or 
hallucinations.  His behavior was appropriate.  There were no 
ideas of self-harm.  He maintained his own activities of 
daily living without restriction.  His wife was currently out 
of state and he had been taking care of himself.  He drove to 
the VA examination.  He was rather excited about the 
possibility of seeing his daughter on television.  That was 
his major thought content.  He was oriented to person, place, 
and time.  There was no evidence of any gross memory 
impairment.  His speech was at first somewhat rapid, somewhat 
anxious that he would be finished with the examination before 
his daughter was to be on television.  There was no evidence 
of any severe depression.  He manifested normal variations in 
affect.  There was no evidence of any impairment in impulse 
control; he was rather patient.  There was no indication of 
any sleep disturbances.  The physician recorded no Axis I 
diagnosis.  The physician reported that the veteran had no 
current stressors.  The only major change in his life was 
having to retire from his chiropractor practice.  The Axis V 
(GAF) score was 90.  

Based on this most recent VA examination, the RO, in a March 
1999 rating decision, proposed to reduce the disability 
rating for the veteran's service-connected psychoneurosis 
anxiety state to zero percent.  A zero percent evaluation is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).  The veteran was 
provided notice of the proposed reduction and a SSOC 
regarding the propriety of the reduction.  The RO effectuated 
the reduction by a June 1999 rating decision and provided the 
veteran notice, a SSOC, and his appellate rights.  In August 
1999, the veteran's representatives challenged the propriety 
of the reduction of the psychoneurosis anxiety state.

In this respect, the Board notes that, procedurally, the 
requirements of 38 C.F.R. § 3.105(e) have been met, in that 
the veteran was timely notified of the proposed reduction by 
a rating decision and VA letter dated in March 1999, and 
given the opportunity for a hearing.  In June 1999, the RO 
provided the veteran with a rating decision effectuating the 
reduction.  There is no indication that the RO did not comply 
with the requirements of 38 C.F.R. § 3.105(e).  Moreover, the 
Board further notes that since the 10 percent rating was in 
effect for less than 5 years, the provisions of 38 C.F.R. § 
3.344 are not for application in this case.  See Brown v. 
Brown, 5 Vet. App. 413, 417 (1993).  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific disabilities, according to the VA Schedule of Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, § 4.1.  Different diagnostic codes (DC) 
identify various disabilities.  38 C.F.R. Part 4.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When after careful consideration 
of all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 
(1998).

In the instant case, the veteran's disability is rated under 
Diagnostic Code 9400, generalized anxiety disorder.  38 
C.F.R. § 4.132 (1996).  The severity of a psychiatric 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability and is rated accordingly.  
38 C.F.R. § 4.130 (1996).  The VA Schedule for Rating 
Disabilities has been revised with respect to the regulations 
applicable to rating mental disorders.  See 61 Fed. Reg. 
52,695 (1996).  Those provisions, which became effective 
November 7, 1996, replaced the rating criteria of 38 C.F.R. § 
4.132, Diagnostic Code 9400 (as in effect through November 6, 
1996).  The revised criteria for evaluating service-connected 
mental disorders is codified at the newly designated 38 
C.F.R. § 4.130 (1998).  See 61 Fed. Reg. 52,700-02 (1996).  
The revised rating criteria are sufficiently different from 
those in effect through November 6, 1996.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, supra; see also 55 Fed. Reg. 43254 
(1990) (VAOGCPREC 69-90).  Thus, the Board will evaluate the 
claim for an increased rating for a psychoneurosis anxiety 
state under both the old and the revised rating criteria to 
determine which version is most favorable to the veteran.

Under the old rating criteria, the evaluation for the 
veteran's service-connected anxiety disorder is based on the 
degree of impairment of his social and industrial 
adaptability.  A 10 percent evaluation requires less than the 
criteria for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  The zero percent 
evaluation is warranted for neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  38 C.F.R. § 
4.132, Diagnostic Code 9400 (1996) (effective through 
November 6, 1996).  Social impairment per se will not be used 
as the sole basis for any specific percentage evaluation, but 
is of value only in substantiating the degree of disability 
based on all the findings.  38 C.F.R. § 4.132, DC 9400, note 
(1) (1996).

Under the revised rating criteria, the general rating formula 
for mental disorders is as follows: A 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  A non-compensable evaluation is warranted when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough to interfere with occupational and 
social functioning or to require continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9400 (effective from November 
7, 1996). 

The Board observes that the veteran's psychiatric disorder 
has improved significantly since the November 1996 VA mental 
disorders examination, where he was preoccupied with his 
ankle and back complaints.  The Board also notes that the 
subsequent report of a VA mental examination, which was 
performed in November 1997, indicated that a source of the 
veteran's stress was a major life change, i.e., his 
retirement brought about by a myocardial infarction.  The 
most recent report of VA examination reflects absent or 
minimal psychoneurotic symptoms, and good functioning in all 
areas.  The veteran was interested and involved in his 
personal affairs and with his family.  He did as much as he 
could around the house because his wife still worked.  He 
paid the bills.  He did not have any particular hobbies and 
enjoyed walking.  He was especially proud of the daughter 
that was going to appear on television.  His most recent GAF 
score was 90.  Based on the foregoing, and the prior formal 
diagnosis of anxiety with minimal or no psychoneurotic 
symptoms, the Board finds that a compensable evaluation is 
not warranted under either the old or the revised schedular 
criteria of DC 9400.  38 C.F.R. § 4.132 (1996); as revised by 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 38 C.F.R. § 4.130 
(1998).

A 10 percent disability evaluation is not warranted under the 
old criteria as the veteran did not display emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  As a matter of fact, the VA physician 
in 1997 noted that the veteran had normal variations in 
affect.  Similarly, a 10 percent rating is not warranted 
under the revised criteria as the veteran did not demonstrate 
any occupational or social impairment due to mild or 
transient symptoms that decreased work efficiency and ability 
to perform occupational tasks or activities of daily living 
only during periods of significant stress, or; symptoms 
controlled by continuous medications.  Therefore, the 
provisions of 38 C.F.R. § 4.7 are not for application.  

In light of the medical findings as described above, and the 
fact that the overall symptomatology, when viewed in 
conjunction with the veteran's complaints, the Board 
determines that the preponderance of the evidence is against 
the restoration of a 10 percent evaluation for the veteran's 
service-connected psychoneurosis anxiety state, since the 
veteran did not display more than very slight symptomatology 
in November 1997,which did not require continuous medication, 
and he was found to have a GAF score of 90, which is not 
reflective of more than slight social and industrial 
incapacity under the old or revised diagnostic criteria of DC 
9400.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998), in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
this regard, the Board acknowledges that the veteran asserted 
that his psychiatric disorder warranted an increased rating.  
However, the evidence of record is not indicative that the 
disability has increased in severity, that he has undergoing 
treatment, or has been on medication.  Essentially, the 
record is not indicative of any impairment that is so 
exceptional or unusual that would warrant the assignment of 
an extra-schedular rating.  In the absence of such factors, 
the Board finds that the criteria for submission for the 
assignment of an extra-schedular rating pursuant to 38 C.F.R.     
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Restoration of a 10 percent disability evaluation for a 
psychoneurosis anxiety state, currently rated as non-
compensable, is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

